PER CURIAM.
- After a non-jury trial, the lower court concluded that the plaintiff-appellant’s prayers for equitable relief were barred by the effect of a prior action between the parties. We find no error either in the finding that the present claims had been *837released through the settlement of the previous litigation, Silva v. Silva, 467 So.2d 1065, (Fla. 3d DCA 1985); see Bruce Const. Corp. v. Federal Realty Corp., 104 Fla. 93, 139 So. 209 (1932), or the determination that res judicata applied. Hinchee v. Fisher, 93 So.2d 351 (Fla.1957).
Affirmed.